UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1157



JEAN DIDER MBOKOSO LOKAYI,

                                                           Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                           Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-340-493)


Submitted:   September 14, 2005            Decided:   October 14, 2005


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Steven A. Morley, MORLEY SURIN & GRIFFIN, P.C., Philadelphia,
Pennsylvania, for Petitioner. Paul J. McNulty, United States
Attorney, Brian E. Bentley, Special Assistant United States
Attorney, Alexandria, Virginia, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Jean Dider Mbokoso Lokayi, a native and citizen of the

Democratic Republic of the Congo, petitions for review of an order

of the Board of Immigration Appeals (“Board”) denying his motion to

reopen immigration proceedings.    We have reviewed the record and

the Board’s order and find no abuse of discretion.    See 8 C.F.R.

§ 1003.2(a) (2005); INS v. Doherty, 502 U.S. 314, 323-24 (1992).

Accordingly, we deny the petition for review for the reasons stated

by the Board.   See In re: Lokayi, No. A78-340-493 (B.I.A. Jan. 13,

2005).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                   PETITION DENIED




                               - 2 -